DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-3 under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2016/0028084 A1), hereinafter “Lee,” in view of Seymour (US 2014/0113200 A1) and Asakawa et al. (US 2018/0013143 A1), hereinafter “Asakawa,” is withdrawn because Applicant’s arguments are persuasive.
The rejection of claims 4 and 6 under 35 U.S.C. § 103 as being unpatentable over Lee in view of Seymour is withdrawn because Applicant’s arguments are persuasive.
The rejection of claim 5 under 35 U.S.C. § 103 as being unpatentable over Lee and Seymour in view of Asakawa is withdrawn because Applicant’s arguments are persuasive.
Claims 1-3, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2016/0028084 A1), hereinafter “Lee,” in view of Ohsawa et al. (US 2019/0140308 A1), hereinafter “Ohsawa,” and Asakawa et al. (US 2018/0013143 A1), hereinafter “Asakawa.”
Regarding claim 1, Lee teaches a lithium ion battery production method, comprising:
	preparing a negative electrode comprising graphite and SiO2 (¶ [0091]-[0093]);
	producing a battery assembly including the electrode body and a non-aqueous solution containing 1 mol/L LiPF6 (¶ [0094]-[0100]); and
	initially charging the battery assembly (¶ [0102]). 
	Lee does not teach disposing SiO2 particles in open pores of the graphite. However, Ohsawa teaches disposing SiO2 particles with open pores formed by graphite, in this case pores are formed by graphite particles around silicon-containing particles (¶ [0031] & [0037]; Fig. 4, reference nos. 4, 2, & 1, respectively ). One having ordinary skill in the art would have realized that the swelling of the silicon particles would be absorbed, resulting in reduced electrode damage (¶ [0031]) and facilitating improved battery operation. Therefore, it would have been obvious to have positioned the SiO2 particles within the open pores formed by the graphite in order to facilitate improved battery operation.
	Lee does not teach the aging step. However, Asakawa teaches aging the battery at temperature of 50° C or higher, in this case 45° C to 60° C (¶ [0246]). One having ordinary skill in the art would have understood that performing such an aging step would allow the battery to be later stored at high temperatures without deteriorating the battery (see ¶ [0241]), thereby facilitating improved battery performance. Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. 	Therefore, it would have been obvious to have performed the aging process in order to facilitate improved battery performance.
Regarding claim 2, Lee teaches that the graphite is porous, in this case the carbon material is described as porous (¶ [0028] & [0030]) but does not specify the porosity. However, Asakawa teaches an anode comprising graphite with a porosity of 5% to 25%, in this case 25% (Table 2, Experimental Example 2-2). One having ordinary skill in the art would have understood that making the graphite porosity within the range of 5% to 25% would have yielded the predictable result of a functioning lithium ion battery negative electrode. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the graphite porosity to be 5% to 25% in order to yield the predictable result of a functioning lithium ion battery negative electrode.
Regarding claim 3, Lee further teaches that the mass ratio of SiO2 to graphite is 0.5 mass% to 10 mass%, in this case 5:95 by weight (¶ [0093]).
Regarding claim 7, Lee does not teach the relative sizes of the SiO2 particles and the opening diameter of the open pores. However, Ohsawa teaches disposing SiO2 particles with open pores formed by graphite, in this case pores are formed by graphite particles around silicon-containing particles (¶ [0031] & [0037]; Fig. 4, reference nos. 4, 2, & 1, respectively ). The particle size of the SiO2 particles would necessarily be less than the opening diameter of the pores (see Fig. 4, reference nos. 4 & 1). Otherwise, the SiO2 particles would not fit within the pores as desired, and the expansion of the SiO2 particles would not be absorbed (see ¶ [0031]). One having ordinary skill in the art would have realized that the swelling of the silicon particles would be absorbed, resulting in reduced electrode damage (¶ [0031]) and facilitating improved battery operation. Therefore, it would have been obvious to have positioned the SiO2 particles within the open pores formed by the graphite in order to facilitate improved battery operation.
Regarding claim 8, Lee further teaches that the primary particle size of the SiO2 is less than 100 nm, in this case greater than 0 nm and less than 100 nm (¶ [0033]).
Claims 4, 6, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Ohsawa.
Regarding claim 4, Lee teaches a lithium ion secondary battery negative electrode material comprising graphite and SiO2 (¶ [0091]-[0093]). Lee does not teach disposing SiO2 particles in open pores of the graphite. However, Ohsawa teaches disposing SiO2 particles with open pores formed by graphite, in this case pores are formed by graphite particles around silicon-containing particles (¶ [0031] & [0037]; Fig. 4, reference nos. 4, 2, & 1, respectively ). One having ordinary skill in the art would have realized that the swelling of the silicon particles would be absorbed, resulting in reduced electrode damage (¶ [0031]) and facilitating improved battery operation. Therefore, it would have been obvious to have positioned the SiO2 particles within the open pores formed by the graphite in order to facilitate improved battery operation.
Regarding claim 6, Lee further teaches that the mass ratio of SiO2 to graphite is 0.5 mass% to 10 mass%, in this case 5:95 by weight (¶ [0093]).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee and Ohsawa as applied to claim 4, above, and further in view of Asakawa.
Regarding claim 5, Lee teaches that the graphite is porous, in this case the carbon material is described as porous (¶ [0028] & [0030]) but does not specify the porosity. However, Asakawa teaches an anode comprising graphite with a porosity of 5% to 25%, in this case 25% (Table 2, Experimental Example 2-2). One having ordinary skill in the art would have understood that making the graphite porosity within the range of 5% to 25% would have yielded the predictable result of a functioning lithium ion battery negative electrode. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the graphite porosity to be 5% to 25% in order to yield the predictable result of a functioning lithium ion battery negative electrode.
Regarding claim 9, Lee does not teach the relative sizes of the SiO2 particles and the opening diameter of the open pores. However, Ohsawa teaches disposing SiO2 particles with open pores formed by graphite, in this case pores are formed by graphite particles around silicon-containing particles (¶ [0031] & [0037]; Fig. 4, reference nos. 4, 2, & 1, respectively ). The particle size of the SiO2 particles would necessarily be less than the opening diameter of the pores (see Fig. 4, reference nos. 4 & 1). Otherwise, the SiO2 particles would not fit within the pores as desired, and the expansion of the SiO2 particles would not be absorbed (see ¶ [0031]). One having ordinary skill in the art would have realized that the swelling of the silicon particles would be absorbed, resulting in reduced electrode damage (¶ [0031]) and facilitating improved battery operation. Therefore, it would have been obvious to have positioned the SiO2 particles within the open pores formed by the graphite in order to facilitate improved battery operation.
Regarding claim 10, Lee further teaches that the primary particle size of the SiO2 is less than 100 nm, in this case greater than 0 nm and less than 100 nm (¶ [0033]).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729